         Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 1 of 26




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EARLY WARNING SERVICES, LLC                    : CIVIL ACTION
                                                :
                      v.                        : NO. 21-1050
                                                :
 WILLIAM GRECIA                                 :



                                      MEMORANDUM
KEARNEY, J.                                                                           April 6, 2021

       After weeks of threatening a software designer he would sue four of its customers for

infringing his patent unless the software designer could “buy out” his claims for an “early

discounted amount,” a Pennsylvania patent holder sued a bank customer of the software designer

in Texas for allegedly infringing one claim of his patent relating to software used by the bank. The

bank customer hired counsel, opened settlement discussions, and negotiated an extension of time

to respond to the complaint in Texas. A few weeks later, the software designer agreed to indemnify

its bank customer but there is no evidence the designer hired the bank’s lawyers or controls the

bank’s defense. Two weeks after agreeing to indemnify its bank customer, the software designer

sued the patent owner here asking we declare its software does not infringe the patent or the patent

at issue is otherwise invalid. While the Texas suit is first filed and we may stay or dismiss in

deference if it involves the same patents at issue involving the same product, the Texas district

court is not a proper venue to sue the software designer under patent venue rules and we prefer

addressing the designer’s broader invalidity claims under the customer suit exception to the first-

filed rule in patent cases. The software designer’s declaratory judgment suit before us is also not a

compulsory counterclaim in the first-filed Texas case as the patent holder offers no basis to find
            Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 2 of 26




the designer so controls the bank customer sued in Texas so as to be functionally equivalent to the

bank (like an insurer might on a subrogation claim). We deny the patent holder’s motion to dismiss.

I.      Alleged facts

        Pennsylvanian William Grecia owns United States Patent 8,404,555 (“’555 patent”), titled

“Personalized digital media access system (PDMAS).” 1 The ’555 patent relates to the field of

digital access management schemes used by makers of electronic products to protect sensitive data

from illegal access using computerized devices. 2 Mr. Grecia claims his patent “teaches a more

personal system of access rights management which employs electronic ID, as part of a web service

membership, to manage access rights across a plurality of devices.” 3 He also owns United States

Patent Numbers 8,533,860 (“’860 patent”) and 8,887,308 (“’308 patent”), which share

substantially identical specifications and relate to the same subject matter. 4

        Mr. Grecia regularly sues to enforce his patent rights against third parties through licenses

or litigation involving his patent portfolio, including the ’555 patent. 5 He filed over fifty patent

infringement suits against corporate defendants including Google Inc., Apple Inc., Sony Network

Entertainment International, LLC, Samsung Electronics America, Inc., Microsoft Corp., and

Amazon.com, Inc. 6 Other corporate targets of Mr. Grecia’s frequent patent infringement suits

include The Bank of New York Mellon Corporation, Citibank, N.A., Morgan Stanley Smith

Barney, LLC, and TIAA, FSB d/b/a/ TIAA Bank. 7 The United States District Court for the

Southern District of New York invalidated the ’308 patent when he sued these four financial

institutions, and he chose to not appeal. 8 Courts or the United States Patent and Trademark Office

invalidated or cancelled all of the claims of the ’860 patent, the other patent related to his ’555

patent. 9




                                                  2
         Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 3 of 26




       Mr. Grecia then turned to enforce his claims under the ’555 patent. He sent a “demand”

letter to software designer Early Warning Services, LLC’s counsel in December 2020 claiming

enforceable rights under the ’555 patent. 10 Early Warning owns the Zelle® network, a financial

services network “focused on transforming digital payment experiences.” 11 Its customers in the

financial industry participate in the Zelle® network which provides financial payment services to

their respective customers. 12

       Mr. Grecia’s December 2020 demand to Early Warning specifically accused its customers

First National Bank of Central Texas, Frost Bank, American Bank, and First National Bank of

Texas of infringing his patent. 13 Mr. Grecia demanded Early Warning “move wisely” to “buy out”

these cases for an “early discounted amount” before he filed cases against the four customers after

January 5, 2021. 14 He also threatened to demand large sums of money after filing suits in the

Western District of Texas. 15 Mr. Grecia attached four claim charts purporting to identify the

customers’ alleged infringement of at least claim 2 of the ’555 patent. 16 He threatened further

enforcement efforts and would “not consider any bulk or global” deals concerning the Zelle®

network “at all in 2021.” 17

                                  Mr. Grecia sues Frost Bank.

       Early Warning does not appear to have immediately responded to Mr. Grecia’s December

2020 demands. So Mr. Grecia sued Frost Bankers, Inc. in the United States District Court for the

Western District of Texas (the “Frost Bank suit”) a week into 2021. He alleges Frost Bank infringes

claim 16 of the ’555 patent through its use of the Zelle® computer product. 18 Mr. Grecia alleges

Frost Bank offers its customers—individuals and businesses holding accounts with Frost Bank—

a way to make and receive payments digitally. 19 He claims this digital payment system is the

Zelle® computer program product which, as part of the Zelle® network, includes code facilitating




                                                3
            Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 4 of 26




the monitoring access to the Frost Bank account holder’s money. 20 Frost Bank’s alleged infringing

uses of the Zelle® computer product include its capability of “receiving an access request in the

form of an email or mobile telephone number through the Frost Bank communications console”

“establishing an API communication related to the ZELLE RESTful API,” and “writing the Frost

Bank account holder’s email or phone number and the Zelle CSCToken to the Zelle Computer

product metadata.” 21

           Mr. Grecia does not specifically allege infringement by Early Warning but does claim its

Zelle® network infringes the ’555 patent. 22 He attaches a claim chart as an exhibit to his Frost

Bank suit complaint including a description of the allegedly infringing product, the Zelle®

computer product. 23 The claim chart also identifies Early Warning as the maker and seller of the

Zelle® network royalty scheme. 24

           Mr. Grecia alleges Early Warning agreed to defend and indemnify Frost Bank in the Frost

Bank suit. 25 He bases his conclusion on his confusion in the name of Frost Bank’s counsel (Baker

Botts) with Early Warning’s counsel (Baker Hostetler); each is a large law firm but they are not

the same or related law firms. In response to Mr. Grecia’s Motion, Early Warning submitted the

declaration of its in-house counsel Warren Johnson. 26 Attorney Johnson swears he learned of Mr.

Grecia’s December 23, 2020 demand letter shortly after Early Warning received it; Early Warning

did not engage in settlement discussions with Mr. Grecia; Attorney Johnson retained outside

counsel on behalf of Early Warning in connection with Mr. Grecia’s allegations of patent

infringement but did not retain the Baker Botts law firm representing Frost Bank in the Texas

suit. 27

           Attorney Johnson further swears the Baker Botts firm is Frost Bank’s separate counsel.28

Attorney Johnson attests Early Warning’s offer to defend and indemnify Frost Bank in the Texas




                                                  4
         Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 5 of 26




action did not begin until Frost Bank requested indemnity on February 10, 2021 and Early Warning

did not agree to do so until February 22, 2021. 29

       Mr. Grecia contends he had communications with Frost Bank’s counsel at the Baker Botts

firm in January 2021, but Attorney Johnson swears neither Early Warning nor its counsel were

involved in any way with those communications. 30 Mr. Grecia offers no counter to Early

Warning’s sworn representations of no involvement in retaining Frost Bank’s counsel or in

negotiating with him in the Texas suit.

               Frost Bank’s counsel negotiates an extension to respond in Texas.

       Mr. Grecia claims on January 19, 2021, Early Warning’s counsel, as Frost Bank’s

indemnitor, met and conferred with him in the Frost Bank Texas action “to open settlement

negotiations and to establish an unopposed agreement to a forty-five (45) day extension for [Early

Warning] to answer” the complaint in Frost Bank. 31 This unsworn averment is directly

contradicted by Attorney Johnson’s declaration Early Warning did not agree to indemnify Frost

Bank until February 22, 2021 and did not retain Baker Botts to defend Frost Bank. Mr. Grecia is

apparently again confusing the names of counsel for Frost Bank and Early Warning as both begin

with Baker. Judge Albright granted Frost Bank’s and Mr. Grecia’s request for extension on January

20, 2021 setting an answer date of March 22, 2021. 32

       Early Warning, represented by a different law firm (Baker & Hostetler LLP), sued Mr.

Grecia here in his home District on March 4, 2021. 33 Early Warning alleges Mr. Grecia created an

actual case or controversy “by threatening actual and imminent injury to [Early Warning] that can

be redressed by judicial relief and that injury is of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment.” 34 It asks us to declare the ’555 patent is invalid, the claims of




                                                  5
         Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 6 of 26




the ’555 patent are unenforceable, and Early Warning and its customers, including Frost Bank, do

not infringe on the ’555 patent through the use of the Zelle® network. 35

II.    Analysis

       Early Warning asks us to declare: (1) the ’555 patent is invalid under 35 U.S.C. §§ 101,

102, 103, and 112; (2) the claims of the ’555 patent are unenforceable due to fraud in the United

States Patent Office; and (3) Early Warning and its customers do not infringe a valid and

enforceable claim of the ’555 patent. 36

       Mr. Grecia moves to dismiss Early Warning’s claim, or, in the alternative, transfer or stay

this case to the Western District of Texas under the first-to-file rule because this case and the Frost

Bank suit involve the same patent, the same allegedly infringing product, and Early Warning is

defending and indemnifying Frost Bank in the Frost Bank suit. 37 Mr. Grecia argues dismissal,

rather than transfer of venue or staying the action, is appropriate because it promotes judicial

economy and avoids the “significant risk of conflicting or inconsistent judgments.” 38 Mr. Grecia

also argues Early Warning’s claims here are barred by Federal Rule of Civil Procedure 13(a), the

compulsory counterclaim rule, which requires a pleading to “state as a counterclaim any claim

that—at the time of its service—the pleader has against an opposing party.” 39

       A.      The first-to-file rule may allow us to transfer but the customer suit exception
               bars transfer to the first-filed District.

       Mr. Grecia argues we should dismiss because his January 8, 2021 complaint against Frost

Bank in the Western District of Texas is the first-filed action ahead of Early Warning’s March 4,

2021 declaratory judgment action here. Mr. Grecia argues it would not be unjust or inefficient to

continue Early Warning’s declaratory judgment in the first-filed Frost Bank action, and as the

patent-holder filing first, his choice of forum is “entitled to respect.” 40 Mr. Grecia alternatively

argues if Early Warning’s action here is considered the first-filed, we should not apply the first-



                                                  6
         Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 7 of 26




filed rule because Early Warning’s action is “anticipatory” making it an exception to the first-filed

rule. Early Warning responds the first-to-file rule does not apply because its declaratory judgment

action lacks “complete or near complete” overlap with the Frost Bank action, and the issues in the

declaratory judgment case before us are broader. 41 Early Warning also argues if we find the Frost

Bank suit to be first-filed, the customer suit exception or the exception for improper forum

shopping applies. 42

        We conclude the first-to-file rule applies. We need not address Mr. Grecia’s anticipatory

filing argument. But we must deny Mr. Grecia’s Motion based on the customer suit exception.

Because we find the customer suit exception applies, we do not address Early Warning’s argument

Mr. Grecia engaged in improper forum shopping.

                1.      We apply the first-to-file rule based on the Frost Bank suit.

        The first-to-file rule offers guidance when “[t]he party who first brings a controversy into

a court of competent jurisdiction for adjudication should, so far as our dual system permits, be free

from the vexation of subsequent litigation over the same subject matter.” 43 “[W]here there are

parallel proceedings in different federal courts, the first court in which jurisdiction attaches has

priority to consider the case.” 44 The rule is meant to encourage “sound judicial administration and

promote[] comity among federal courts of equal rank.” 45 “[T]he forum of the first-filed case is

favored unless fairness or efficiency considerations require otherwise.” 46 An “ample degree of

discretion, appropriate for disciplined and experienced judges, must be left to the [district court]”

in deciding whether the first-to-file rule applies. 47

        To determine whether the first-to-file rule applies, we apply the substantive law of patents

guided by the Court of Appeals for the Federal Circuit. We also follow its guidance on procedural

matters affecting “national uniformity in patent practice.” 48 The Court of Appeals for the Federal




                                                    7
         Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 8 of 26




Circuit in In re Telebrands Corp. instructs the first-to-file rule “stands for the common sense

proposition that, when two cases are the same or very similar, efficiency concerns dictate that only

one court decide both cases.” 49 The Federal Circuit distinguishes two scenarios where the district

court may apply the first-to-file rule:“[w]here the overlap is complete or nearly complete, the usual

rule is for the court of first jurisdiction to resolve the issues. But where there is less overlap, the

second district court has considerably more discretion.” 50 It directs “judgment is made case by

case, based on such factors as the extent of overlap, the likelihood of conflict, the comparative

advantage and the interest of each forum in resolving the dispute.” 51

       Because Early Warning’s claims before us arise in the patent infringement and invalidity

of the ’555 patent, the issue becomes whether the subject of the dispute—the patent and the patent-

infringing product—are the same in the Frost Bank suit and in this case.

       We addressed the applicability of the first-to-file rule three weeks ago in another case

involving Mr. Grecia, Samsung Electronics America, Inc. et al. v. Grecia. 52 In Samsung, we found

the first-to-file rule did not apply because the first-filed suit and Samsung’s declaratory judgment

action did not involve the same infringing product. 53 We today face a different issue presented by

Mr. Grecia. He first sued Frost Bank, a customer of Early Warning, for its alleged infringement of

the ’555 patent and seeks a judgment Frost Bank directly infringes claim 16 of the ’555 patent

through the use of the Zelle® computer product. 54 The alleged infringing product in this suit is the

Zelle® network, made and sold by Early Warning.

       We disagree with Early Warning’s argument there is no “substantial overlap” between this

case and the Frost Bank suit. Mr. Grecia claims Frost Bank uses the Zelle® computer product in

its service to customers which allows them to make and receive payments digitally. 55 He attaches

a claim chart as an exhibit to his Frost Bank suit complaint including a description of the allegedly




                                                  8
         Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 9 of 26




infringing product, the Zelle® computer product. 56 The claim chart also identifies Early Warning

as the maker and seller of the Zelle® network royalty scheme. 57 Early Warning agreed to defend

and indemnify Frost Bank in the Frost Bank suit. 58 Early Warning claims Mr. Grecia “may” in the

future add Early Warning as a party to the Frost Bank suit but has not done so. 59

       Our case involves the same patent, the ’555 patent, and the same infringing product—the

Zelle® network. 60 Early Warning asks us to declare the ’555 patent is invalid, the claims of the

’555 patent are unenforceable, and Early Warning and its customers, including Frost Bank, do not

infringe on the ’555 patent through the use of the Zelle® network. 61 The alleged infringing product

in the Frost Bank suit is the Zelle® computer product, and the alleged infringing product in this

suit is the entirety of the Zelle® network, including the Zelle® computer product. Early Warning’s

declaratory judgment involves all remaining claims of the ’555 patent.

       Both suits involve the alleged infringement of the patent by the Zelle® network, or a

component of the Zelle® network. Although the Frost Bank suit is limited to Frost Bank’s use of

the Zelle® computer product, the issues of infringement are common between these two cases and

applying the first-to-file rule would achieve the rule’s core purpose of avoiding wasteful, and

potentially inconsistent, duplicative litigation. There are key differences between the

circumstances in this suit and Samsung’s declaratory action against Mr. Grecia. In Samsung, Mr.

Grecia sued a retailer for its alleged infringement of the ’555 patent and sought judgment the

retailer directly infringed claim 2 of the ’555 patent through the use of a device used, owned, and

controlled by the retailer. 62 Mr. Grecia did not name Samsung or its entities in the suit against the

retailer or allege Samsung had a role in the allegedly infringing act in the suit. 63 The only reference

to Samsung made in the suit against the retailer is an unclear picture of Samsung’s product in an

attached claims chart to the complaint, which Mr. Grecia argued is an “implicit assertion” Samsung




                                                   9
        Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 10 of 26




also infringed the patent. 64 Mr. Grecia claimed the retailer’s device only infringed claim 17 of the

’555 patent, and Samsung’s declaratory judgment involved all remaining twenty claims of the ’555

patent at issue. Samsung conceded its product may be compatible with the retailer’s device but it

is not considered a “component.” 65 We found the allegedly infringing products in Samsung’s

declaratory action and Mr. Grecia’s suit against the retailer did not satisfy the subject-matter

requirement of the first-to-file rule because the cases may be resolved without inconsistent or

piecemeal results the first-to-file rule aims to prevent. 66

        Unlike in Samsung, the alleged infringing product is made and sold by Early Warning, not

Frost Bank. Mr. Grecia’s infringement claim against Frost Bank specifically alleges its use of the

Zelle® computer product as the infringing act. The claim chart Mr. Grecia attached to the Frost

Bank suit also identifies Early Warning as the manufacturer and distributor of the Zelle® product

used by Frost Bank. 67 In Samsung, the only reference to the infringing product in the second suit

is an unclear picture on a claim chart attached to the complaint. Early Warning in its declaratory

judgment action also asks us to declare both Early Warning and its customers do not infringe the

’555 patent using the Zelle® network and is indemnifying Frost Bank in the Frost Bank suit.

Samsung is neither bringing the declaratory judgment action on behalf of the retailer nor has it

agreed to defend or indemnify the retailer for a different product used and owned by the retailer.

        Although Samsung conceded its product may be compatible with the retailer’s device, it is

not considered a “component,” and other methods could be used to complete a transaction on the

retailer’s device. In this suit, Early Warning asks us to declare the entire Zelle® network does not

infringe any claim of the ’555 patent, and Mr. Grecia in the Frost Bank suit claims Frost Bank’s

use of a component of the Zelle® network, the Zelle® computer product, directly infringes on the

’555 patent. Both suits cannot be resolved without the “embarrassing inconsistent results that the




                                                   10
          Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 11 of 26




first-to-file rule” is designed to prevent. For example, the court in the Frost Bank suit could find

the Zelle® computer product infringes claim 16 of the ’555 patent, and we could simultaneously

find the entire Zelle® network does not infringe any claim of the ’555 patent. The judgments would

contradict each other and offend the “comity among federal courts of equal rank.” 68 Although

Early Warning argues the issues in this case are broader than those in the frost Bank suit, the issue

of whether the Zelle® network infringes upon all claims of the ’555 patent in this suit and whether

Frost Bank’s use of the Zelle® computer product infringes upon only claim 16 of the ’555 patent

cannot be resolved without the fear of piecemeal resolution.

       The first-to-file rule applies because this suit and the Frost Bank suit involves the same

subject matter. But we must consider whether the customer suit exception applies to the rule.

                  2.     The customer suit exception applies.

       Early Warning argues if we find the first-to-file rule applies, the customer suit exception

requires we proceed with this action. 69 Early Warning also argues we should not dismiss, stay, or

transfer this case because Mr. Grecia engaged in improper forum shopping. 70 We find the customer

suit exception applies because Early Warning cannot be joined in the Frost Bank suit and Frost

Bank is equivalent to a “reseller” of the Zelle® network. Finding the customer suit exception

applies, we do not address whether Mr. Grecia engaged in improper forum shopping.

       “[T]he first-filed [action] is favored ‘unless considerations of judicial and litigant economy,

and the just and effective disposition of disputes, require otherwise.” 71 “Exceptions to the first-

filed rule are not rare and are made when justice or expediency requires, including when the first-

filed action is the result of forum-shopping and if the balance of convenience favors the second
           72
forum.”         This flexible standard is “motivated by equitable principles and practical

considerations—‘[d]istrict courts have always had discretion to retain jurisdiction given




                                                 11
        Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 12 of 26




appropriate circumstances justifying departure from the first-[to-file] rule.’” 73 “Courts in this

Circuit have recognized several such exceptions, including when the second-filed action has

developed further than the first, and when there is evidence of anticipatory filing, improper forum

shopping, gamesmanship, or other bad faith by the first filer.” 74 An exception to the first-to-file

rule “must be justified by a ‘sound reason that would make it unjust or inefficient to continue the

first-filed action.’” 75 The party opposing application of the rule has the burden of showing an

exception applies. 76

       Early Warning argues the customer suit exception to the first-to-file rule applies because

the Frost Bank suit is brought in a District where it cannot be joined as a defendant. 77 Early

Warning also argues preference should be given to a manufacturer’s declaratory judgment suit

over a patent holder’s suit against the manufacturer’s customers for their ordinary use of the

manufacturer’s products. 78 We agree.

       The customer suit exception to the first-to-file rule provides when “litigation [is] against

or brought by the manufacturer of infringing goods[, it] takes precedence over a suit by the patent

owner against customers of the manufacturer.” 79 The exception is “based on the manufacturer’s

presumed greater interest in defending its actions against charges of patent infringement; and to

guard against possibility of abuse.” 80 “[T]he guiding principles in the customer suit exception . . .

are efficiency and judicial economy.” 81 “[C]ourts apply the customer suit exception to stay earlier-

filed litigation against a customer while a later-filed case involving the manufacturer proceeds in

another forum.” 82 “The manufacturer’s case is preferred because the manufacturer is the ‘true

defendant.’” 83 But the customer suit exception is a narrow exception and applies in situations: (1)

“when the first suit is brought against the customer in a district where the manufacturer cannot be

joined as a defendant” 84 and (2) the first suit “is filed against a customer who is a mere reseller of




                                                  12
        Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 13 of 26




the accused goods, while the second suit is a declaratory action brought by the manufacturer of the

accused goods.” 85

       The first inquiry is whether Early Warning could be joined as a defendant in the Frost Bank

suit. Early Warning argues, even though it is registered to do business in Texas, it cannot be joined

as a defendant in the Frost Bank suit because it does not have a “regular and established place of

business” in the Western District of Texas. 86 Mr. Grecia argues Early Warning has a place of

business in Austin, Texas and attaches a document from the “OpenCorporates” website, a public

website which is not a government or otherwise official website of which we may take judicial

notice. 87 Early Warning attaches a declaration establishing it does not have a place of business in

Austin, Texas, and the relevant government sources identify Early Warning’s statutory agent is

located in Dallas, Texas, outside of the Western District of Texas. 88 Mr. Grecia does not offer

contrary evidence.

       We agree with Early Warning a Texas district court is not a proper venue for claims against

it. Congress defines venue in patent infringement suits providing “[a]ny civil action for patent

infringement may be brought in the judicial district where the defendant resides, or where the

defendant has committed acts of infringement and has a regular and established place of

business.” 89 For domestic corporations, “residence” in Section 1400(b) refers only to the state of

incorporation. 90 Because Early Warning is incorporated in Delaware, there is no dispute the

residency requirement is not met. Early Warning also does not argue acts of infringement have not

been committed in Western District of Texas. The only question we must decide is whether Early

Warning has a “regular and established place of business” in the Western District of Texas within

the meaning of Section 1400(b).




                                                 13
        Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 14 of 26




        The Court of Appeals for the Federal Circuit sets three general requirements to determine

if a defendant has a regular and established place of business in a particular district: “(1) there must

be a physical place in the district; (2) it must be a regular and established place of business; and

(3) it must be the place of the defendant.” 91 The “place” must be a “physical, geographical location

in the district from which the business of the defendant is carried out.” 92 The place of business

must also be “regular,” meaning “steady, uniform, orderly, … methodical,” and “established,”

meaning “settled certainly, or fixed permanently.” 93 It must be “the place of the defendant,” which

the defendant has “establish[ed] or ratif[ied],” and not just “solely a place of the defendant’s

employee.” 94 Relevant considerations provided by the Court of Appeals for the Federal Circuit

include: “whether the defendant owns or leases the place, or exercises other attributes of possession

or control over the place,” and whether “the defendant conditioned employment on an employee’s

continued residence in the district or the storing of materials at a place in the district so that they

can be distributed or sold from that place.” 95 The Court of Appeals for the Federal Circuit held

“[t]he statute clearly requires that venue be laid where ‘the defendant has a regular and established

place of business,’ not where the defendant’s employee owns a home in which he carries on some

of the work that he does for the defendant.” 96 The Court of Appeals for the Federal Circuit did not

address whether the presence of a defendant’s customer in a particular district could satisfy Section

1400(b)’s “regular and established place of business” requirement, nor have we found a case

holding so.

        Early Warning contends it does not have a “regular and established place of business” in

the Western District of Texas. Patrick Bliss, the Vice President of Procurement of Early Warning,

swears it is incorporated in Delaware, its principal place of business is in Scottsdale, Arizona, and

it has no physical place of business in Texas. 97 Vice President Bliss also swears Early Warning




                                                  14
        Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 15 of 26




does not lease, own, occupy, or control real property in Texas and does not hold itself out as being

located in Texas. 98 Early Warning concedes it may have remote employees in Texas, but it does

not condition their employment upon being located in Texas. 99 Even so, the Court of Appeals for

the Federal Circuit held in Cray the regular and established place of business must be the “place

of the defendant, not solely a place of the defendant’s employee.” 100

       Early Warning’s only other tie to the Western District of Texas is the presence of

customers, including Frost Bank. But we have found no authority, and Mr. Grecia offers none,

holding the presence of a defendant’s customers in a particular district could establish venue under

Section 1400(b), nor does it logically follow given presence of a defendant’s employees in a district

does not meet the requirements of the statute. Because Early Warning does not have a “regular and

established place of business” in the Western District of Texas within the meaning of Section

1400(b), we find it could not be joined in the Frost Bank suit.

       Mr. Grecia fails to offer contrary evidence.

       We must also consider whether Frost Bank is a “mere reseller” of the accused goods

produced by Early Warning. In Lighthouse Consulting Group, LLC v. Truist Bank, a patent holder

sued two banks alleging the mobile check depositing software the banks used infringed its

patents. 101 The banks each exclusively used the same mobile check depositing software created

and licensed by a manufacturer. 102 After the patent holder sued the banks, the manufacturer filed

a declaratory judgment action against the patent holder seeking a declaration the patents are invalid

and the software does not infringe the patents. 103 The banks moved to stay the patent holder’s suit

against them based on the customer suit exception. 104 Judge Gilstrap found the banks are

equivalent to “resellers” because they did not develop or create the technology at issue in the case,

and merely licensed the technology from the manufacturer, a non-party to the case. 105 Judge




                                                 15
          Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 16 of 26




Gilstrap also noted the manufacturer is the only supplier of this technology used by the banks. 106

Finding the manufacturer the “true defendant” in the dispute, Judge Gilstrap applied the customer

suit exception. 107

          Similar to Lighthouse Consulting, Mr. Grecia in the Frost Bank suit alleges Frost Bank’s

use of the Zelle® computer product, exclusively made and distributed by Early Warning, infringes

the ’555 patent. 108 Mr. Grecia alleges “Frost Bank offers its customers—individuals and

businesses holding accounts with Frost Bank—a way to make and receive payments digitally. This

is the Zelle computer program product that includes code that facilitates monitoring access to the

Frost Bank account holder’s money.” 109 Mr. Grecia does not identify any other supplier, product,

or act by Frost Bank which infringes the patent. Nor does he claim Frost Bank develops or creates

the technology at issue. We find Frost bank is equivalent to a “reseller” of the Zelle® computer

product, and the “true defendant” in the suit is Early Warning, which makes and distributes the

alleged infringing product.

          Because Early Warning cannot be joined as a defendant in the Frost Bank suit and Frost

Bank is a “mere reseller” of the Zelle® product, the customer suit exception to the first-to-file rule

applies. We will not dismiss or transfer based on the first-to-file rule.

          B.     Mr. Grecia offers no basis to dismiss under Rule 13.

          Mr. Grecia alternatively argues Early Warning’s declaratory judgment action is a

compulsory counterclaim barred by Federal Rule of Civil Procedure 13(a). He does not explain

how or why Early Warning must bring its declaratory judgment as a compulsory counterclaim in

the Frost Bank action pending in the Western District of Texas where Early Warning is not a party.

We assume he bases his argument on Early Warning’s indemnification of Frost Bank in the Texas

action.




                                                  16
        Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 17 of 26




       Under Rule 13(a) “[a] pleading must state as a counterclaim any claim that—at the time of

its service—the pleader has against an opposing party if the claim: (A) arises out of the transaction

or occurrence that is the subject matter of the opposing party’s claim; and (B) does not require

adding another party over whom the court cannot acquire jurisdiction.” 110 “Federal Rule of Civil

Procedure 13(a) requires a party to assert as a counterclaim any cause of action that is available

against the opposing party that ‘arises out of the transaction or occurrence that is the subject matter

of the opposing party’s claim.’” 111 “The failure to plead a compulsory counterclaim bars a later

independent action on that claim.” 112

       The inquiry to determine if a claim is compulsory under Rule 13(a) is “whether the

counterclaim ‘bears a logical relationship to an opposing party's claim.’” 113 “The concept of a

‘logical relationship’ has been viewed liberally to promote judicial economy” and “exists where

separate trials on each of the claims would ‘involve a substantial duplication of effort and time by

the parties and the courts.’” 114 “Such a duplication is likely to occur when claims involve the same

factual issues, the same factual and legal issues, or are offshoots of the same basic controversy

between the parties.” 115 We are directed by our Court of Appeals to construe the term “transaction

or occurrence” “generously” to further Rule 13(a)’s objective to promote judicial economy. 116

       Like the term “transaction or occurrence,” the term “opposing party” is also broadly

interpreted. 117 “[A] party not named in litigation may still be an opposing party for Rule 13

purposes in certain cases in which the party is functionally identical to the actual opposing party

named in the litigation.” 118 Where parties are “functionally equivalent . . . where an unnamed party

controlled the litigation,” or where “an unnamed party was the alter ego of the named party, they

should be treated as opposing parties within the meaning of Rule 13.” 119




                                                  17
        Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 18 of 26




       Mr. Grecia does not argue Early Warning and Frost Bank are “functionally identical” either

through Early Warning’s control of the Western District of Texas litigation or on an alter ego

theory. The cases he cites to support his argument are inapposite; all involved a named party’s

failure to file a compulsory counterclaim. 120

       Mr. Grecia simply assumes Early Warning and Frost Bank are “functionally identical.” He

does not allege Early Warning is the alter ego of Frost Bank. We assume he bases his “functionally

identical” argument on Early Warning’s indemnification and defense of Frost Bank in the Texas

action. But the evidence of record confirms Early Warning did not engage the Baker Botts firm in

connection with Mr. Grecia’s patent infringement allegations; Early Warning did not retain Baker

Botts to defend Frost Bank in the Western District of Texas action; Baker Botts is Frost Bank’s

separate counsel; and Early Warning did not agree to defend and indemnify Frost Bank until

February 22, 2021.

       Mr. Grecia bears the burden of showing a basis for dismissal on his motion. 121 He fails to

cite, and we have not found, a case from any district court finding a non-party manufacturer

indemnifying its customer in a patent case to be “functionally identical” for purposes of Rule 13.

Early Warning distinguishes the Transamerica Occidental case from our Court of Appeals where

two insurance companies sued Transamerica Occidental in a Texas court. Transamerica Occidental

then sued in a New Jersey court International Insurance Company, the successor in interest through

an assignment of rights from the two insurance companies in the Texas case. 122 The New Jersey

court dismissed Transamerica Occidental’s action as barred as a compulsory counterclaim under

Rule 13(a) in the Texas action. Transamerica Occidental appealed, arguing the International

Insurance Company is not a “named opposing party” in the Texas action. 123




                                                 18
          Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 19 of 26




          Our Court of Appeals affirmed the New Jersey district court, finding International

Insurance Company “the equivalent of an opposing party” for purposes of Rule 13(a) where it took

an assignment of rights, and became the successor in interest, from the original plaintiffs in the

first-filed action. 124 Our Court of Appeals focused on the “nature of the relationship” between

International Insurance Company and the two plaintiff insurance companies in the first-filed Texas

action. 125 Our Court of Appeals found “by virtue of the assignment, the rights that are at stake in

the [first-filed] Texas litigation are actually [International Insurance Company’s] rights, not [the

two plaintiff insurance companies in the first-filed Texas action], and this is the reason why

[International Insurance Company] is conducting the litigation in the Texas action.” 126

          Early Warning distinguishes itself from the International Insurance Company in

Transamerica Occidental because, although it agreed to defend and indemnify Frost Bank in the

Texas action, it “is not asserting Frost Bank’s claims in this action as subrogee. Rather, [it] is

seeking to vindicate its own rights and has brought its own separate claims.” 127

          We agree with Early Warning. There is nothing in the record to demonstrate Early Warning

and Frost Bank are “functionally identical.” Early Warning is asserting its own rights as the owner

of the Zelle® network in its declaratory action here. Mr. Grecia bears the burden as the movant

seeking dismissal. He fails to do so.

III.      Conclusion

          We deny Mr. Grecia’s motion to dismiss. The customer suit exception applies to overcome

the preference to defer under the first-filed rule. He also fails to adduce a basis to dismiss based

on a compulsory counterclaim argument.



1
    ECF Doc. No. 4 at 6 (using the pagination assigned by the CM/ECF docketing system).
2
    Id.


                                                 19
           Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 20 of 26




3
    Id.
4
    ECF Doc. No. 1 ¶¶ 57, 59.
5
    Id. ¶ 6.
6
    Id.
7
    Id.
8
    Id; Grecia v. Bank of N.YY. Mellon Corp., 19-02810 (S.D.N.Y. Apr. 20, 2020), Dkt. 55.
9
 ECF Doc. No. 1 ¶¶ 60–63; Grecia v. Samsung Elecs. Am., Inc., No. 16-9691 (S.D.N.Y. Sept. 7
and 22, 2018), Dkts. 58, 60; Grecia v. Samsung Elecs. Am., Inc., No. 19-1019 (Fed. Cir. Aug. 20,
2019), Dkt. 21; Mastercard Int’l Inc. v. Grecia, 2017-791 (P.T.A.B. Sept. 27, 2017), Paper 13.
10
     ECF Doc. No. 1 ¶ 11.
11
     Id. ¶ 10.
12
     ECF Doc. No. 4-6 ¶ 12.
13
     ECF Doc. No. 1 ¶ 11.
14
     Id. ¶ 16; id. at 41–42.
15
     Id. ¶ 17.
16
     Id.
17
     Id. ¶ 18 (internal quotation marks omitted); Id. at 41.
18
     Id. ¶ 19; Grecia v. Cullen/Frost Bankers, Inc., No. 21-16 (W.D. Tex. Jan 8, 2021).
19
     ECF Doc. No. 4-6 ¶ 12.
20
     Id.
21
     Id. ¶¶ 14, 17, 21.
22
     ECF Doc. No. 4-6.
23
     Id. at 8–13.
24
     Id. at 9.
25
     ECF Doc. No. 1 ¶ 20.
26
     ECF Doc. No. 14-2.

                                                    20
           Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 21 of 26




27
     Id. ¶¶ 4–7.
28
     Id. ¶ 8.
29
     Id. ¶¶ 9, 10.
30
     Id. ¶ 11.
31
     ECF Doc. No. 4 at 6 (using the pagination assigned by the CM/ECF docketing system).
32
     Id. at 7; Cullen/Frost Bankers, Inc., No. 21-16.
33
     ECF Doc. No. 1.
34
     Id. ¶ 64.
35
     Id. ¶¶ 75, 76.
36
     ECF Doc. No. 1 ¶¶ 81, 89, 94, 101, 107.
37
   ECF Doc. No. 4 at 10; ECF Doc. No. 1 ¶ 20. When considering a motion to dismiss, “[w]e
accept as true all allegations in the plaintiff's complaint as well as all reasonable inferences that
can be drawn from them, and we construe them in a light most favorable to the non-movant.” Tatis
v. Allied Interstate, LLC, 882 F.3d 422, 426 (3d Cir. 2018) (internal quotation marks omitted)
(quoting Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010)). To survive
dismissal, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). Our Court of Appeals
requires us to apply a three-step analysis under a 12(b)(6) motion: (1) “it must ‘tak[e] note of the
elements [the] plaintiff must plead to state a claim’”; (2) “it should identify allegations that,
‘because they are no more than conclusions, are not entitled to the assumption of truth’”; and (3)
“[w]hen there are well-pleaded factual allegations, [the] court should assume their veracity and
then determine whether they plausibly give rise to an entitlement for relief.” Connelly v. Lane
Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (alterations in original) (third internal quotation
marks omitted) (quoting Iqbal, 556 U.S. at 675, 679).
38
     ECF Doc. No. 4 at 13–14 (using the pagination assigned by the CM/ECF docketing system).
39
     Id. at 14–15 (quoting Fed. R. Civ. P. 13(a)).
40
     ECF Doc. No. 4 at 12 (using the pagination assigned by the CM/ECF docketing system).
41
     ECF Doc. No. 14 at 10–16 (using the pagination assigned by the CM/ECF docketing system).
42
     Id. at 16–17.

                                                     21
           Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 22 of 26




43
     Crosley Corp. v. Hazeltine Corp., 122 F.2d 925, 930 (3d Cir. 1941).
44
     FMC Corp. v. AMVAC Chem. Corp., 379 F. Supp. 2d 733, 737 (E.D. Pa. 2005).
45
  Id. at 738 (quoting Equal Emp’t Opportunity Comm’n v. Univ. of Pa., 850 F.2d 969, 971–72 (3d
Cir. 1988), aff’d on other grounds, 493 U.S. 182 (1990)).
46
     Shire U.S., Inc. v. Johnson Matthey, Inc., 543 F. Supp. 2d 404, 407 (E.D. Pa. 2008).
47
  Merial Ltd. v. Cipla Ltd., 681 F.3d 1283, 1299 (Fed. Cir. 2012) (quoting Kerotest Mfg. Co. v.
C-O-Two Fire Equip. Co., 342 U.S. 180, 183–84 (1952)).
48
  Shire, 543 F. Supp. 2d at 408 (internal quotation marks omitted) (quoting Genentech, Inc. v. Eli
Lilly & Co., 998 F.2d 931, 937 (Fed. Cir.1993), overruled on other grounds by Wilton v. Seven
Falls Co., 515 U.S. 277 (1995)).
49
  773 F. App’x 600, 602 (Fed. Cir. 2016) (citing Save Power Ltd. v. Syntek Fin. Corp., 121 F.3d
947, 950 (5th Cir. 1997)).
50
     Id. (citing W. Gulf Mar. Ass’n v. ILA Deep Sea Local 24, 751 F.2d 721, 730 (5th Cir. 1985)).
51
     Id. (internal quotation marks omitted) (quoting Save Power, 121 F.3d at 951).
52
     No. 21-562, 2021 WL 978957, at *16 (E.D. Pa. Mar. 15, 2021).
53
     Id. at *10.
54
     ECF Doc. No. 4-6 ¶ 9.
55
     Id. ¶ 12.
56
     Id. at 8–13 (using the pagination assigned by the CM/ECF docketing system).
57
     Id. at 9.
58
     ECF Doc. No. 1 ¶ 20.
59
     Id. ¶ 21.
60
     Id. ¶¶ 71–72.
61
     Id. ¶¶ 75, 76.
62
     Samsung Elecs. Am., Inc., 2021 WL 978957, at *3.
63
     Id. at *10.
64
     Id.


                                                  22
           Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 23 of 26




65
     Id.
66
     Id. at *16.
67
     ECF Doc. No. 4-6 at 9 (using the pagination assigned by the CM/ECF docketing system).
68
  FMC Corp., 379 F. Supp. 2d at 738 (quoting Equal Emp’t Opportunity Comm’n., 850 F.2d at
971–72).
69
     ECF Doc. No. 14 at 17.
70
     Id. at 17–18.
71
     Genentech, 998 F.2d at 937.
72
  FMC Corp., 379 F. Supp. 3d at 744 (quoting Drugstore-Direct, Inc. v. Cartier Div. of Richemont
N. Am., Inc., 350 F. Supp. 2d 620, 623 (E.D. Pa. 2004)).
73
  Monzo v. Bazos, 313 F. Supp. 3d 626, 631 (E.D. Pa. 2017) (first alteration in original) (quoting
Equal Employment Opportunity Comm’n, 850 F.2d at 972).
74
     Id. (citing Equal Emp’t Opportunity Comm’n, 850 F.2d at 976–77).
75
     Shire, 543 F. Supp. 2d at 408 (quoting Genentech, 998 F.2d at 937–38).
76
  Se. Power Grp., Inc. v. SAP Am., Inc., No. 20-398, 2020 WL 4805352, at *3 (E.D. Pa. Aug. 18,
2020) (citing D & L Distrib., LLC v. Aqxplore Intern, LLC, 959 F. Supp. 2d 757, 766 (E.D. Pa.
2013)).
77
     ECF Doc. No. 14 at 17 (using the pagination assigned by the CM/ECF docketing system).
78
     ECF Doc. No. 14 at 16 (citing Katz v. Lear Siegler, Inc., 909 F.2d 1459, 1464 (Fed. Cir. 1990).
79
     Katz, 909 F.2d 1459, 1464 (Fed. Cir. 1990).
80
  Kahn v. Gen. Motors Corp., 889 F.2d 1078, 1081 (Fed. Cir. 1989) (citing Codex Corp. v. Milgo
Elec. Corp., 553 F.2d 735, 737–38 (1st Cir. 1977), cert. denied, 434 U.S. 860 (1977)).
81
  Tegic Commc’ns Corp. v. Board of Regents of Univ. of Tex. Sys., 458 F.3d 1335, 1343 (Fed. Cir.
2006).
82
     Spread Spectrum Screening LLC v. Eastman Kodak Co., 657 F.3d 1349, 157 (Fed. Cir. 2011).
83
 Pragmatus Telecom, LLC v. Advanced Store Co., Inc., No. 12-88, 2012 WL 2803695, at *3 (D.
Del. July 10, 2012) (quoting Katz, 909 F.2d at 1464).
84
  Teleconference Sys. v. Proctor & Gamble Pharm., Inc., 676 F. Supp. 2d 321, 327 (D. Del. 2009)
(citing C-O-Two Fire Equip. Co., 342 U.S. at 186).


                                                   23
            Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 24 of 26




85
  Id. (citing Air Products & Chems. Inc. v. MG Nitrogen Servs., Inc., 133 F. Supp. 2d 354, 357
(D. Del. 2001)).
86
     ECF Doc. No. 14 at 12.
87
  ECF Doc. No. 4-4. A district court “may judicially notice a fact that is not subject to reasonable
dispute because it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can
be accurately and readily determined from sources whose accuracy cannot reasonably be
questioned.” United States v. Den Van. Nguyen, No. 11-104-3, 2019 WL 6733006, at *1 n.1 (E.D.
Pa. July 12, 2019) (quoting Fed. R. Evid. 201(b)). Our Court of Appeals has held it is improper
for the district court to take judicial notice of facts found on a non-government run website because
“[a]nyone may purchase an internet address” and “without proceeding to discovery or some other
means of authentication” it is premature to assume the contents of a webpage are accurate.
Victaulic Co. v. Tieman, 499 F.3d 227, 236 (3d Cir. 2007), as amended (Nov. 20, 2007).
88
     ECF Doc. No. 14
89
     In re Cray Inc., 871 F.3d 1355, 1360 (Fed. Cir. 2017) (quoting 28 U.S.C. § 1400(b) (2018)).
90
     TC Heartland LLC v. Kraft Foods Grp. Brands LLC, 137 S. Ct. 1514 (2017).
91
     In re Cray, 871 F.3d at 1360.
92
     Id. at 1362.
93
     Id. at 1362–63.
94
     Id. at 1363 (first internal quotation marks omitted).
95
     Id.
96
  Id. at 1365 (internal quotation marks omitted) (quoting Am. Cyanamid v. Nopco Chem. Co., 388
F.2d 818, 820 (4th Cir. 1968)).
97
     ECF Doc. No. 14-1 ¶¶ 1, 3, 4.
98
     Id. ¶¶ 4–5.
99
     Id. ¶¶ 6–7.
100
      Cray, 871 F.3d at 1363; see also In re Google LLC, 949 F.3d 1338 (Fed. Cir. 2020).
101
      No. 19-340, 2020 WL 6781977, at *1 (E.D. Tex. Apr. 7, 2020).
102
      Id.
103
      Id.
104
      Id.

                                                   24
            Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 25 of 26




105
      Id. at *2.
106
      Id.
107
      Id. (citing In re Nintendo of Am., Inc., 756 F.3d 1363, 1365 (Fed Cir. 2014)).
108
      ECF Doc. No. 4-6 ¶ 9.
109
      Id. ¶ 12.
110
      Fed. R. Civ. P. 13(a)(1).
111
      M.R. v. Ridley Sch. Dist., 744 F.3d 112, 121 (3d Cir. 2014).
112
   Id.(first citing Baker v. Gold Seal Liquors, Inc., 417 U.S. 467, 469 n.1 (1974); then citing N.Y.
Life Ins. Co. v. Deshotel, 142 F.3d 873, 882 (5th Cir.1998); and then citing 6 Charles Alan Wright,
Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure §1417, at 147 (3d ed. 2010)).
113
   Id. (quoting Transamerica Occidental Life Ins. Co. v. Aviation Office of Am., Inc., 292 F.3d
384, 389 (3d Cir. 2002)).
114
  Transamerica Occidental Life Ins. Co., 292 F.3d at 389–90 (quoting Xerox Corp. v. SCM Corp.,
576 F.2d 1057, 1059 (3d Cir. 1978)).
115
      Id. at 390.
116
      Id. (first internal quotation marks omitted).
117
      Id. at 391.
118
      Id. at 390.
119
      Id. at 391.
120
   See Ruckus Wireless, Inc. v. Harris Corp., No. 11–01944, 2012 WL 588792 (N.D. Cal. Feb.
22, 2012); Mitchell v. CB Richard Ellis Long Term Disability Plan, 611 F.3d 1192 (9th Cir. 2010);
Genentech, 998 F.2d 931.
121
      Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005).
122
      Transamerica Occidental, 292 F.3d at 386.
123
      Id. at 388.
124
      Id. at 391–92.
125
      Id.at 391.


                                                      25
           Case 2:21-cv-01050-MAK Document 15 Filed 04/06/21 Page 26 of 26




126
      Id. at 392.
127
      ECF Doc. No. 14 at 20 (using the pagination assigned by the CM/ECF docketing system).




                                               26
